DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The action is in response to the Amendment filed 10/13/2020. In the amendment, claims 1, 4, 5, 7, and 9 have been amended, and claim 10 has been newly added. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in Non-Final Office Action mailed 08/06/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the independent claim 1 have necessitated the new ground of rejection found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Fixing unit in claims 1 and 8
Pressing guide unit in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “the plurality of suction units” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the plurality of suction units” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santili US6383134B1, herein “Santili”.
Re. claim 1, Santili discloses a peripheral nerve fixing apparatus (60, Fig. 2, 5-6; it has been held that a recitation with respect the manner in which a claimed apparatus intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2USPQ2d 1647 (1987). Santili meets the structural requirements of the claim and is therefore considered to be capable of use in a peripheral nerve fixing), comprising: 
a suction unit (combination of fixing units 62/64 (Fig. 5) or 12/14 (Fig. 4) and suction holes 24, Fig. 2, Col. Col. 4, lin. 34, apparatus 60 of Figs. 5-6 could use the fixing units 12/14 that includes suction holes 24) configured to provide a negative pressure (it is commonly understood that suction also means vacuum or negative pressure) to a peripheral nerve at an end portion (the end portion of the combination of 12/14 and 24) thereof to fix the peripheral nerve (Col. 3, lin. 20-23, the suction is created by a vacuum applied through the suction holes 24 in order to stabilize the tissue which could be a peripheral nerve); and 
a negative pressure generating unit having a vacuum pump (Col. 3, lin. 19, vacuum source) for generating a negative pressure and connected to the suction unit so that the negative pressure is provided to the suction unit (Col. 3, lin. 6-23, ), 
wherein at one surface of the end portion of the suction unit, the suction unit includes:
a fixing unit 12/14 (Fig. 2) provided to contact the peripheral nerve to keep a stable fixed state (Col. 4, lin. 34-41, the fixing units 12/14 using suction capability to engage and stabilize the tissue); and 
a suction hole 24 formed in the fixing unit 12/14 ((Col. 2, lin. 60-65, suction holes 24 formed on a lower surface of fixing units 12/14) so that the negative pressure is provided to the peripheral nerve therethrough (Col. 3, lin. 20-22, suction/negative pressure to be created within the suction holes 24); and 
wherein the peripheral nerve fixing apparatus further comprises a distance adjusting unit 76/78 configured to accommodate the plurality of suction units (Fig. 5, Col. 4, lin. 5-15, 76/78 is compressed in order to adjust the fixing units 12/14 or 62/64 to move toward each other (decreasing distance) or spread apart each other (increasing distance)), the distance adjusting unit 76/78 being elastically deformed when being pressed in (Fig. 5, Col. 3, lin. 5-15, when being pressed in one direction, the distance adjusting unit 76/78 move toward each other causing the suction units to move toward each other as well. The distance adjusting unit must be flexible enough to be compressed in order to move toward each other).
Re. claim 4, Santili further discloses wherein the distance adjusting unit 76/18 is further configured to, in response to a release from being pressed in the one direction, increase the distance between the plurality of suction units (Fig. 5, Col. 4, lin. 5-15, when being pressed in one direction, the distance adjusting units 76/78 move away from each other causing the suction units to move away each other and increasing the distance between the suction units.)
Re. claim 5, Santili further discloses wherein the distance adjusting unit 76/78 includes: 
accommodation units 84/86 formed upward from a base of the distance adjusting unit to fix the suction units (Fig. 5); and 
a flexible mechanism 88 connected to at least one of the accommodation units and elastically deformed by pressing to move the accommodation unit (88 connected 84 and 86, Fig. 6, 88 is flexible enough to move and compress the distance adjusting units 76/78 as well as their accommodation units 84/86, Col. 4, lin. 1-15).
Re. claim 6, Santili further discloses, wherein the flexible mechanism includes: 
a pressing guide unit 100 configured to guide a pressing control unit 98 so that a pressing force is provided to the accommodation unit (Col. 4, lin. 9-16, pressing guide unit 100 guide the pressing control unit 98 to apply a force to the distance adjusting unit as well as their accommodation units); and 
an elastic unit 98 connected to the pressing guide unit 100 and elastically deformed to provide a pressing force to the accommodation unit 84/86 or release the pressing force so that the accommodation unit 84/86 is moved (Col. 4, lin. 5-16, the elastic unit 98 moved by pressing upward/downward to rotate of the pressing guide unit 100 to either compress or spread the distance adjusting units 74/76 and their accommodation units 84/86).
Re. claim 8, Santili further discloses wherein the fixing unit 12/14 includes protrusions 74 formed to protrude to contact the peripheral nerve (Col. 4, lin. 33-41, the fixing unit 12/14 (similarly to 62/64 of Fig. 5) could include the pins 74 to engage tissue).
Re. claim 9, Santili further discloses wherein the protrusions 74 extend from the one surface of the end portion of the suction unit (Fig. 6), and end portions of the protrusions have a sharp needle shape 74 (Fig. 6Col. 4, lin. 26-28, 74 are pins which should have pointy ends like needles), and the suction hole is an elongated hole 24 formed in the one surface between the protrusions (Col. 4, lin. 33-41 fixing units 12/14 could be provided with pins 74 along with the suction holes 24 so that the apparatus could be having both capability of suctioning and engaging tissue).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Santili in view of Swain et al. (US20100168625A1), herein “Swain”.
Re. claim 2, Santili is silent about wherein the negative pressure generating unit further includes: a regulator connected to the vacuum pump to adjust an air pressure; and a valve connected to the regulator to control a flux or pressure of the air sucked from the suction unit. However Swain teaches a similar device having a negative pressure generating unit 115 (Fig. 5) wherein unit 115 includes a regulator 145 to regulates the negative pressure, and the regulator 145 connected to a valve 156 to control the flow of the negative pressure (See Fig. 5 and [0030]-[0031]). 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the vacuum source of Santili’s device to include the regulator and the valve as taught and suggested by Swain in order to effectively regulate the negative pressure to the treatment site.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Santili in view Swain further in view of Carkner et al, (US20080188782A1), herein “Carkner”.
Re. claim 3, combination of Santili and Swain is silent about wherein the negative pressure generating unit further includes: a filter unit connected to the valve to filter the air sucked from the suction unit. However Carkner teaches a similar device having a vacuum pump, valve and filter 14 in order to trap dust and other debris ([0046]). 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the vacuum source of the combined device of Santili and Swain .
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Re. claim 7, the prior arts fail to disclose, teach, or suggest the peripheral nerve fixing apparatus as claimed including the combination of the distance adjusting unit which includes the flexible mechanism which further includes the elastic unit and the elastic unit is made of first and second members configured so that a distance therebetween is adjustable, and the first and second members are connected to each other at side ends thereof to intersect each other.
Re. claim 10, the prior arts fail to disclose, teach, suggest the peripheral nerve fixing apparatus as claimed including the combination of the suction unit having the end portion which includes the fixing unit at one surface of the end portion and the end of the suction unit comprises two prongs and a recess between the two prongs, the fixing unit being formed in a center of the recess.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 15, 2021